Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Attachment to the Advisory action


AFCP Applicants after final  response filed on 07/27/2022 
Amendments were not entered.
Claims 1- 29 are pending. 
No claim is allowed.   
Claims 1-8, 22 and 29 were examined.
Claims 9-21, and 23-28 were withdrawn from consideration as non-elected invention.


Response to Arguments (AFCP)

Amendments in claims filed after final filed on 07/15/2022 and 07/27/2022 were not entered. 
Amendments after final and information disclosure statements were not entered.  
Final office action was posted on  06/18/2022-mailed on 06/27/2022.

All information disclosure statement were filed after posting for mail dated 06/18/2022
IDS 06/22/2022
IDS 07/01/2022
IDS 07/26/2022

Applicants statement that IDS submitted on July 26, 2022 cited a single refernece was considered. Even if it is one reference in the one of the IDS, Examiner is required to consider, and review. It was submitted after the final office action, therefore, not entered.  
Applicants argued that :


    PNG
    media_image1.png
    47
    567
    media_image1.png
    Greyscale

The filing is after the issuance of the IDS.  (please see also details as cited above). 

In regards to localization as argued, Levite traches dermal formulations for the purpose of localizing the drug to the infected area on the skin with minimal systemic administration. Fenoldopam can also be administered within a solid tumor or localized at an inflamed tissue or delivered systemically from an implant. [0001].  It provides pharmaceutical implants, delivered by injection or implantation, that release effective doses of fenoldopam for periods from days to months in tissue for systemic or localized delivery. [0034].Hydrophilic based injectable formulations for controlled drug release are also useful for localized or systemic fenoldopam extended delivery. [0120].
Applicants arguments about localized administration and advantages were considered. Levite teach topical composition of fenoldopam for treatment of skin disease including psoriasis.  Levite et al. teaches fenoldopam formulations and its prodrugs derivatives. The formulation includes dermal formulations for the purpose of localizing the drug to the infected area on the skin with minimal systemic administration
Motivation is provided due to the advantages of using Fenoldopam mesylate are taught by Levite because it teaches that it does not cross the BBB, and thus has only peripheral actions, fenoldopam is 6 chloro-2,3,4,5-tetrahydro-1-(4-hydroxyphenyl)-[1H]-3-benzazepine-7,8-diol methanesulfonate. [0005]
In regards to Applicants arguments on obviousness rejection, Applicants argued that”

    PNG
    media_image2.png
    71
    554
    media_image2.png
    Greyscale

Applicants argued that localized administration of low dose fenoldopam unexpectedly treats a skin disorder (psoriasis), while systemic administration was less effective in treating the skin disorder.  
Applicants arguments in regards to obviousness rejection was considered.  Levite teaches that psoriasis is a common skin disease that affects many people. It is characterized by red patches of skin with silvery scales and a thickened epidermis caused by hyperplasia of keratinocytes. The effect of the disease ranges from localized small lesions to lesions covering the whole body surface. There are several forms of psoriasis, among which the plaque-type psoriasis is the most common form. [0003].
Applicants elected a species for treatment of psoriasis by fenoldopam. The search was not extended to other species. Instant specification discloses Fenoldopam for treatment of psoriasis. No other species was examined. 
Applicants refered to that “the Office’s attention is again directed to Example 10 of the present application, which outlines studies conducted to determine the efficacy of local fenoldopam compositions in treating psoriasis in a mice model. In the first animal study of Example 10, Applicant locally applied various formulations comprising fenoldopam to a psoriatic mice model.”  
Topical Compositions for Treatment of Psoriasis (Efficacy Studies).
Spec. Example 10 
[0113] In one embodiment of the present invention, propylene glycol is used as a solubilizer for fenoldopam. Fenoldopam is solubilized by propylene glycol which is a hydrophilic solvent. In one embodiment, the topical compositions of fenoldopam comprising propylene glycol as a solubilizer and can be an anhydrous composition, PEG based gel or an ointment or an ointment foam. 
Since Levite reference teaches the same compound Fenoldopam for same method  topical treatment of psoriasis and is taught by Levite.  The arguments was made by Applicants in drawn to localized application. It appears that it is topical application. 
Since Levite teaches  dermal formulations for the purpose of localizing the drug to the infected area on the skin with minimal systemic administration. Fenoldopam can also be administered within a solid tumor or localized at an inflamed tissue or delivered systemically from an implant. [0001].  It provides pharmaceutical implants, delivered by injection or implantation, that release effective doses of fenoldopam for periods from days to months in tissue for systemic or localized delivery. [0034].Hydrophilic based injectable formulations for controlled drug release are also useful for localized or systemic fenoldopam extended delivery. [0120].
	Therefore, prior art teaches topical treatment as well as localized treatment of psoriasis by fenoldopam for the reasons cited in the office action and also explained in this communication.
Therefore, since the same compound fenoldopam is taught to treat psoriasis and is taught by Levite et al. for the treatment and prophylaxis of autoimmune diseases and/or inflammatory diseases, it is inherently expected to inhibit the psoriasis-induced proinflammatory cytokine secretion and also teaches treatment of psoriasis. It would have been obvious to one skilled in the art at the time the invention was filed to treat psoriasis as taught by Levite et al, which in turn expected to inherently inhibit psoriasis-induced proinflammatory cytokine secretion.   
Therefore, a person skilled in the art would be motivated to apply the drug to a localized infected area on skin with minimal systemic administration as taught by Levite et al.  
A person skilled in the art would have motivated to make a fenoldopam composition for topical local administration consideration available references Levite et al. (US Patent 8,859,001) and Levite (US (20080311657)) to make the transdermal or topical or other composition for the treatment of psoriasis for the reasons cited above.  
Both references provide guidance to one skilled in the art to make topical, localized, transdermal administration fenoldopam to treat psoriasis. 
Claims 1-8, 22 and 29 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Levite et al (US Patent 8,859,001 also published as 2011/0104287), and Levite, Mia (US 20080311657) is maintained. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-272-31575239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627